Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Upon further search and consideration, the applicant’s arguments with respect to Lee in view of Ackerman failing to teach the amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose 
stationary area lamp for general illumination of multiple areas of an indoor or outdoor space, the stationary area lamp comprising
an emitter array comprising a plurality of solid-state light emitters, wherein each plurality is configured to provide light suitable for general illumination within a field of view such that light emitted from a first subset of the plurality of solid-state light emitters is provided to a first area of the multiple areas corresponding to a first portion of the field of view and a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light emitters is provided to a second area of 
driver circuitry coupled to the emitter array and configured to provide a primary power for operation of solid-state light emitters of the plurality of solid-state light emitters, such that the light provided from each one of the plurality of solid-state light emitters is independently controllable and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
As for claim 9, the prior art fails to teach or disclose a stationary area lamp for general illumination of multiple areas of an indoor or outdoor space, the stationary area lamp comprising:
an emitter array comprising a plurality of solid-state light emitters configured to provide light suitable for general illumination within a field of view such that the light from each one of the plurality of solid-state light emitters is provided to a first area of the multiple areas corresponding to a first portion of the field of view, and a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light emitters is provided to a second area of the multiple areas corresponding to a second portion of the field of view, wherein the first area differs from the second area
driver circuitry coupled to the emitter array providing drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters, such that
a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters
 in a first mode, only a first portion of the field of view the first area is illuminated by the emitter array
in a second mode, only a second portion of the field of view the second area, which is different from the first portion of the field of view, the second area is illuminated by the emitter array.
As for claim 14, the prior art fails to teach or disclose stationary area lamp for general illumination of multiple areas of an indoor or outdoor space, the stationary area lamp comprising:
an emitter array comprising a plurality of solid-state light emitters
 each one of the plurality of solid-state light emitters is configured to provide light suitable for general illumination towards a field of view such that the light from each one of the plurality of solid-state light emitters is provided to a first area of the multiple areas corresponding to a first portion of the field of view, and a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light emitters is provided to a second area of the multiple areas 
 driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array to provide a pattern of illumination within the field of view, the drive signals providing primary power for operation of individual solid-state light emitters of the plurality of solid-state light emitters, such that a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
As for claim 20, the prior art fails to teach or disclose stationary area lamp for general illumination of multiple areas of an indoor or outdoor space, the stationary area lamp comprising:
each of a plurality of solid-state light emitters is configured to provide light suitable for general illumination towards a field of view such that the light from each one of the plurality of solid-state light emitters is provided to a first area of the multiple areas corresponding to a first portion of the field of view, and a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light emitters is provided to a second area of the multiple areas corresponding to a second portion of the field of view, wherein the first area differs from the second area
driver circuitry coupled to the emitter array and configured to detect a location of a target object within the field of view and provide illumination 
 drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters, and the driver circuitry being configured to provide a number of drive signals that is less than a number of solid-state light emitters in the plurality of solid-state light emitters.
As for claim 23, the prior art fails to teach or disclose stationary area lamp for general illumination of multiple areas of an indoor or outdoor space, the stationary area lamp comprising:
an emitter array comprising a plurality of solid-state light emitters, 
each one of the plurality of solid-state light emitters is configured to provide light suitable for general illumination towards a field of view such that the light from each one of the plurality of solid-state light emitters is provided to a first area of the multiple areas corresponding to a first portion of the field of view
 a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light emitters is provided to a second area of the multiple areas corresponding to a second portion of the field of view, wherein the first area differs from the second area
driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals providing primary power for operation of solid-state light emitters of the plurality of 
As for claim 25, the prior art fails to teach or disclose stationary area lamp for general illumination of multiple areas of an indoor or outdoor space, the stationary area lamp comprising:
an emitter array comprising a plurality of solid-state light emitters, wherein each one of the plurality of solid-state light emitters is configured to provide light suitable for general illumination towards a field of view such that the light from each one of the plurality of solid-state light emitters is provided a first area of the multiple areas corresponding to a first portion of the field of view
a different portion of the field of view than light emitted from a second subset of the plurality of solid-state light emitters is provided to a second area of the multiple areas corresponding to a second portion of the field of view, wherein the first area differs from the second area
driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array, the drive signals providing primary power for operation of solid-state light emitters of the plurality of 
The closest prior art found was over Ackermann et al. US 2009/0179843 in view of Lee US 2007/0001943.
Ackermann et al. discloses an emitter array comprising a plurality of solid-state light emitters (abstract. Fig. 1), and driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array.  
Lee teaches driver circuitry coupled to the emitter array and configured to provide a plurality of drive signals to the emitter array (see Figures 1 and  2; drive circuitry is controller 50 and drivers 60, 65; paragraphs 0034, 0051), the drive signals providing primary power for operation of solid-state light emitters of the plurality of solid-state light emitters(0034), such that the light provided from each one of the plurality of solid-state light emitters is independently controllable (paragraph 0029, power can be switched on an off to the units, independent control further discussed in paragraph 0033) and a number of drive signals in the plurality of drive signals is less than a number of solid-state light emitters in the plurality of solid-state light emitters (abstract, see Figures 1 and 2). However, the prior art fails to teach or disclose the newly added limitations to claims 1, 9, 14, 20, 23, and 25, which include patentable features that read over the art of record, for example: the lamp being for general illumination of multiple areas of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875